The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 29, 2015

                                    No. 04-14-00761-CR

                                     David CHARLES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR5564
                       Honorable Lori I. Valenzuela, Judge Presiding

                                       ORDER
    The Appellant’s motion for extension of time to file Appellant’s Reply Brief is
GRANTED. Time is extended to October 8, 2015.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court